 1   MCGREGOR SCOTT
     United States Attorney
 2   JAMIE M. PAETZ
     Special Assistant U.S. Attorney
 3   412 TW/JA
     1 South Rosamond Blvd.
 4   Edwards AFB, California 93524
     Phone: (661) 277-4310 / Fax: (661) 277-2887
 5

 6   Attorneys for Plaintiff

 7                                    UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9   UNITED STATES OF AMERICA,                     )       Case No. 5:18-po-00361-JLT,
                                                   )       Violation No. 7509482
10                             Plaintiff,          )
                                                   )       GOVERNMENT’S MOTION AND
11   v.                                            )       PROPOSED ORDER FOR DISMISSAL
                                                   )
12   MICHAEL L. BROWN,                             )
                                                   )
13                             Defendant           )

14          The United States of America, by and through McGregor Scott, United States Attorney,

15   and Jamie M. Paetz, Special Assistant United States Attorney, hereby moves to dismiss Violation

16   No. 7509482 of Case No. 5:18-po-00361-JLT against Michael L. Brown without prejudice and

17   in the interest of justice, pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.

18

19   Dated: December 3, 2018                       Respectfully Submitted,
                                                   McGregor Scott
20                                                 United States Attorney
21                                                               Digitally signed by
22                                                  PAETZ.JAMIPAETZ.JAMIE.MIC
23                                          By:               HELLE.128814823
                                                    E.MICHELLE.
                                                              2
24                                                  1288148232Date: 2018.12.03
25                                                               18:52:04 -08'00'
                                                   Jamie M. Paetz
26                                                 Special Assistant United States Attorney
27
                                                  Page 1 of 2
                                                                     U.S. v. MICHAEL L. BROWN
                                                  Case No. 5:18-po-00361-JLT, Violation No. 7509482
 1                                              ORDER

 2

 3          IT IS HEREBY ORDERED that Violation No. 7509482 of Case No. 5:18-po-00361-JLT

 4   against Michael L. Brown be dismissed without prejudice, in the interest of justice.

 5

 6          Dated: December 4, 2018

 7                                                _______________________________
 8                                                HON. JENNIFER L. THURSTON
                                                  United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                                Page 2 of 2
                                                                    U.S. v. MICHAEL L. BROWN
                                                 Case No. 5:18-po-00361-JLT, Violation No. 7509482
